The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Eckhard Kuesters on May 4, 2022.

Regarding Claim 1, the claim is reformatted and replaced as follows.
Claim 1 (Currently Amended): An electric vacuum cleaning apparatus comprising: a station; and an electric vacuum cleaner that is connectable to and disconnectable from the station, 
wherein the electric vacuum cleaner comprises: 
a first separator that separates coarse dust from dust-containing air to be sucked into the electric vacuum cleaner, wherein the coarse dust is unevenly distributed in a region near the center of the air flow and separated from primary separation gas flowing outside the region; 
a second separator that accepts the primary separation gas having passed through the first separator and separates fine dust from the primary separation gas; 
a primary dust container forming therein a coarse-dust collecting chamber that accumulates the coarse dust separated with the first separator and a fine-dust collecting chamber that accumulates the fine dust separated with the second separator; 
a coarse-dust waste-outlet that discharges the coarse dust to flow out from the coarse-dust collecting chamber; 
a fine-dust waste-outlet that is disposed adjacent to the coarse-dust waste-outlet, and discharges the fine dust to flow out from the fine-dust collecting chamber; and 
a waste-outlet lid that opens and closes both of the coarse-dust waste-outlet and the fine-dust waste-outlet together, 
wherein the station comprises: 2Application No. 16/624,014 Reply to Office Action of December 29, 2021 
a secondary dust container that accumulates the coarse dust to be discharged from coarse-dust collecting chamber through the coarse-dust waste-outlet and the fine dust to be discharged from the fine-dust collecting chamber through the fine-dust waste-outlet; and 
an electric blower that applies negative pressure to the primary dust container through the secondary dust container, and transfers the coarse dust and the fine dust from the primary dust container to the secondary dust container, and 
at the time of transferring the coarse dust and the fine dust, a first air flow path that runs from the first separator to the coarse-dust waste-outlet via the coarse-dust collecting chamber, and a second air flow path that branches from the first separator and reaches the fine-dust waste-outlet via the fine-dust collecting chamber are formed in the electric vacuum cleaner in parallel with each other.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received March 28, 2022 amending Claim 1 and providing persuasive arguments.  Claim 1 was further modified by Examiner’s Amendment to place Claims 1-17 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1-17, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims with the amendments above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723